Citation Nr: 1103737	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in December 2005, a statement of the 
case was issued in April 2007, and a substantive appeal was 
received in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that she is entitled to service connection 
for left hip disability.  Regrettably, the record as it currently 
stands is inadequate for the purpose of rendering a fully 
informed decision.  In such circumstances, a remand to the AMC/RO 
is required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Littke v. 
Derwinski, 1 Vet. App. 90, 92-93 (1990).

The Board notes that the Veteran's claim includes entitlement 
based on a secondary service connection theory; specifically, the 
Veteran contends that her claimed disability is related to her 
service-connected ligamentous articular left knee strain with 
chondromalacia patella and/or left heel spur.  Under 38 C.F.R. 
§ 3.310, service connection is warranted for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  The United States Court of Appeals for 
Veterans Claims (the Court) has also held that service connection 
can be granted for a disability that is aggravated by a service-
connected disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was afforded a VA examination for her claimed left 
hip disability in September 2004.  An x-ray report showed that 
the Veteran had minimal osteoarthritis of the left hip.  The 
examiner's impression was that the Veteran's left hip 
degenerative joint disease was secondary to her chronic left knee 
chondromalacia patella.  In November 2004, the same VA examiner 
provided an addendum opinion.  The examiner concluded that it was 
unclear as to whether the left knee chondromalacia caused the 
left hip degenerative joint disease, and opined that she could 
not resolve the issue without resort to mere speculation.

Unfortunately, the Board finds that the November 2004 VA opinion 
is inadequate, given that the examiner did not offer an opinion 
as to whether the Veteran's left hip disability has been 
aggravated by the service-connected left knee disability.  
Therefore, further action at the RO level is necessary to remedy 
this deficiency.  In addition, the Board finds that the 
examiner's conclusion that she could not determine whether the 
Veteran's left hip disability was caused by the service-connected 
left knee disability without resort to mere speculation needs 
clarification.  In this regard, the Board notes that the Court 
recently issued a decision, Jones v. Shinseki, 23 Vet. App. 382 
(2010), that discusses medical examinations that conclude that no 
opinion is possible without resort to speculation.  In Jones, the 
Court stated that a medical examiner must at least provide a 
"reasoned explanation of the conclusion that no opinion is 
possible without resort to speculation," and that the phrase 
"without resort to speculation" should reflect the limitations 
of knowledge in the medical community at large and not those of a 
particular examiner.  Id. at 390-92.

VA has a duty to assist claimants in the development of facts 
pertinent to their claims, and VA must accomplish additional 
development of the evidence if the record currently before it is 
inadequate.  See 38 U.S.C.A. § 5103A(d)(2).

Therefore, the Board finds that obtaining another VA medical 
opinion, which is clearly based on full consideration of the 
Veteran's assertions and which is supported by a clearly stated 
rationale, is needed to resolve the claim.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that a remand is 
appropriate when an examination report is inadequate); see also 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the 
Board has a duty to remand a case if further evidence or 
clarification of the evidence is essential for a proper appellate 
decision).  Given the circumstances, the Board believes that 
further action at the AMC/RO level is necessary to remedy this 
deficiency.

The Board notes that the Veteran stated in her December 2005 
notice of disagreement that her left hip disability is also 
related to her service-connected left heel spur.  In addition, 
service connection has now been granted for chondromalacia of the 
patella of the right knee.  In view of the need to return the 
case for another opinion regarding the relationship between the 
left hip disability and the service-connected left knee 
disability, it is appropriate to also request opinions as to any 
secondary relationships between the left hip disability at issue 
and the left heel spur and the newly service-connected right knee 
disability.

Lastly, the most recent VA treatment record is from December 
2007.  VA is required to obtain relevant VA treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In light of the need 
to return the case for other development, the AMC/RO should 
obtain any missing VA treatment records relevant to the appeal.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

2.  Then, the Veteran should be scheduled for 
an appropriate VA examination to ascertain 
the nature and etiology of her claimed left 
hip disability.  It is imperative that the 
claims folder be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests should be accomplished, and all 
special tests and clinical findings should be 
clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions:

a)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed left hip 
disability is causally related to her 
active duty service or any incident 
therein?

b)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed left hip 
disability is proximately due to or the 
result of her service-connected right 
and/or left knee disabilities?

c)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed left hip 
disability has been aggravated by her 
service-connected right and/or left knee 
disabilities?  The term 'aggravation' is 
defined as a worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.

d)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed left hip 
disability is proximately due to or the 
result of her service-connected left heel 
disability?

e)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed left hip 
disability has been aggravated by her 
service-connected left heel disability?  
The term 'aggravation' is defined as a 
worsening of the underlying disability 
versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

3.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
adequate opinions with rationale have been 
offered.  See Jones v. Shinseki, 23 Vet. App. 
382, 392-93 (2010) (stating that a VA medical 
examiner's report was inadequate to resolve 
the service connection claim where examiner 
failed to articulate a reasoned explanation 
of his conclusion that no opinion was 
possible without resort to mere speculation).

4.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated under both direct and secondary 
theories of service connection.  If the 
benefit sought is not granted, the Veteran 
and her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


